t c memo united_states tax_court john c bedrosian and judith d bedrosian petitioners v commissioner of internal revenue respondent docket no filed date richard e hodge william e johnson steven r mather and elliott h kajan for petitioners michael l boman for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid and prohibited by sec_6225 see generally 128_tc_192 and notice_2000_44 2000_2_cb_255 for a general description of the transaction in this case petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax a dollar_figure addition_to_tax pursuant to sec_6651 for a dollar_figure accuracy-related_penalty pursuant to sec_6662 for a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 for the issue for decision is whether the court lacks jurisdiction to consider partnership and affected items in response to a notice_of_deficiency issued prior to the completion of partnership proceedings background petitioners are husband and wife and they resided in los angeles california when their petition was filed jcb stone canyon investments llc jcb a single member limited_liability_company and stone canyon investors inc unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue this case involves the same or related parties as in docket nos and docket no is based on an affected items notice sent to john and judith bedrosian docket no is a partnership-level proceeding concerning the validity of a notice of final_partnership_administrative_adjustment investors an s_corporation wholly owned by john and judith bedrosian as community_property purported to form a partnership stone canyon partners stone canyon the validity of the partnership is a matter of dispute between the parties the use of terms in this opinion for purposes of the pending motion does not express any view on the validity of any of the entities mentioned soward v commissioner tcmemo_2006_262 in date jcb purported to purchase and sell options on foreign_currency jcb then purported to contribute the purchased options the sold options and texas instruments stock to stone canyon on behalf of itself and on behalf of investors in calculating the basis in the interests of jcb and investors the bedrosians did not treat the options purportedly sold by jcb as a liability subject_to the provisions of sec_752 in date jcb purported to transfer its interest in stone canyon to investors investors acquired the texas instruments stock previously purportedly contributed by jcb to stone canyon investors claimed a basis in the texas instruments stock based on the basis of the stock in the hands of stone canyon on their federal_income_tax return petitioners reported an ordinary_loss of dollar_figure for related to their interest in stone canyon additionally petitioners reported a distributive_share of long-term_capital_loss from investors of dollar_figure for on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the partners of stone canyon for eleven days after the fpaa was issued respondent issued petitioners a statutory_notice_of_deficiency for and petitioners timely petitioned the court to review the notice_of_deficiency i respondent’s motion to dismiss discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and if a timely petition is filed by the taxpayer gaf corp subs v commissioner supra pincite the partnership-level proceeding described in sec_6221 through requires that all challenges to adjustments of partnership items contained in the fpaa are to be made in a single unified proceeding under these procedures the tax treatment of any partnership_item shall be determined at the partnership level sec_6221 pursuant to sec_6226 the tmp of a partnership may file a petition for a readjustment of the partnership items for a taxable_year with the tax_court the district_court of the united_states for the district in which the partnership’s principal_place_of_business is located or the court of federal claims within days after the day on which a notice of an fpaa is mailed to the tmp sec_6226 if the tax_matters_partner does not file a readjustment petition under subsection a of sec_6226 with respect to any fpaa any notice_partner may within days after the close of the 90-day period set forth in subsection a file a petition for a readjustment of the partnership items for the taxable years involved with any of the courts described in subsection a sec_6226 the commissioner generally must wait until a partnership- level proceeding is over to determine a liability attributable to a partnership_item see sec_6225 87_tc_783 sec_6225 provides sec_6225 restriction on assessment and collection --except as otherwise provided in this subchapter no assessment of a deficiency attributable to any partnership_item may be made and no levy or proceeding in any court for the collection of any such deficiency may be made begun or prosecuted before-- the close of the 150th day after the day on which a notice of a final_partnership_administrative_adjustment was mailed to the tax_matters_partner and if a proceeding is begun in the tax_court under sec_6226 during such 150-day period the decision of the court in such proceeding has become final additionally the commissioner generally must follow the deficiency procedures before assessing a liability related to an affected_item that requires a partner-level determination see sec a under sec_6231 and partnership_item nonpartnership item and affected_item are defined as follows partnership_item --the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level nonpartnership item --the term nonpartnership item means an item which is or is treated as not a partnership_item affected_item --the term affected_item means any item to the extent such item is affected by a partnership_item because the tax treatment of affected items depends on partnership-level determinations affected items cannot be tried as part of a partner’s personal tax case until the resolution of the partnership proceeding gaf corp subs v commissioner supra pincite citing 99_tc_325 thus the court does not have jurisdiction to consider partnership items or affected items while a partnership proceeding is pending id pincite maxwell v commissioner supra pincite the notice_of_deficiency was issued days after the fpaa therefore the partnership proceeding was still pending see sec_6226 we must therefore decide whether any of the items giving rise to any part of the deficiencies in this case are partnership items or affected items the parties are in agreement that all of the items for are either partnership items or affected items we agree as a result we do not have jurisdiction over those items because the partnership proceeding was pending when the notice_of_deficiency was issued see maxwell v commissioner supra pincite for the parties are not in agreement as to the characterization of all of the items respondent argues that the claim on petitioners’ return for that year to an itemized_deduction of dollar_figure for legal accounting consulting and advisory fees related to stone canyon is an affected_item because the partnership was a sham although the partnership did not pay the fee respondent argues that the deduction is nevertheless an affected_item because the disallowance is dependent on the partnership’s being a sham in goldberg v commissioner tcmemo_2007_81 we held that such fees were neither a partnership_item nor an affected_item and therefore we retained jurisdiction over them the deduction was not claimed on the partnership return nor claimed by petitioners as their distributive_share of any deduction on the partnership return the disallowance of the deduction at the individual level did not flow from a deduction disallowed at the partnership level nor is the legality of the deduction at the individual level necessarily affected by a determination at the partnership level id respondent’s motion to dismiss for lack of jurisdiction will be granted in part and denied in part in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued
